             Case: 1:20-cv-02306-PAB Doc #: 1-1 Filed: 10/12/20 1 of 7. PageID #: 4
                                                                                            Exhibit A




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                    1200 Ontario Street
                                                   Cleveland, Ohio 44113




                                              Court of Common Pleas


                                    New Case Electronically Filed: COMPLAINT
                                             September 4,2020 19:10


                                          By: DARRYL E. PITTMAN 0034194

                                               Confirmation Nbr. 2066642



  JAMES CADE                                                               CV 20 936899

           vs.
                                                                 Judge: SHANNON M. GALLAGHER
  R.A.ROGERS, INC




                                                    Pages Filed: 6




Electronically Filed 09/04/2020 19:10 // CV 20 936899 / Confirmation Nbr. 2066642 / CLAJB
             Case: 1:20-cv-02306-PAB   Doc
                                  In the   #: 1-1
                                         Court     Filed: 10/12/20
                                               of Common    Pleas 2 of 7. PageID #: 5
                                               Cuyahoga County, Ohio

         James Cade,                                          }        Case No.
         P.O. Box 21166                                       }
         S. Euclid, OH 44121,                                 }        Complaint for Violation of
                                                              }        Fair Debt Collection Practices
                           Plaintiff,                         }        Act, and The Ohio Consumer Sales
                                                              }        Practices Act,
                         vs.                                  }
         R.A. Rogers Inc.,                                    }
         P.O. Box 3302                                        }        Trial by Jury Demanded
         Crofton, Md 21114-0302 -                             }
                                                              }
                           Defendants.                        }




                                              COMPLAINT
              1.   Now comes James Cade by and through his attorney and alleges:



                                               INTRODUCTION
              2. This is an action for damages brought by an individual consumer for Defendant's

                   violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

                   ("FDCPA"); the Ohio Consumer Sales Practices Act ("CSPA"), and Ohio Revised

                   Code Chapter 1345 (which prohibits debt collectors from engaging in abusive,

                   deceptive, and unfair practices).



                                              JURISDICTION AND VENUE



              3. Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), 28 U.S.C. § 1331 and


                   ORC Section 1345.11.

             4. Venue in Cuyahoga County is proper because the Defendants transact business

                   here and the conduct complained of occurred here.




Electronically Filed 09/04/2020 19:10 / / CV 20 936899 / Confirmation Nbr. 2066642 / CLAJB
             Case: 1:20-cv-02306-PAB Doc #: PARTIES
                                            1-1 Filed: 10/12/20 3 of 7. PageID #: 6
              5.   Plaintiff James Cade at all times relevant hereto was a resident of Cuyahoga

                   County, Ohio.

              6.   Plaintiff is a "consumer" as defined in FDCPA 15 U.S.C. §1692a(3). and CSPA ORC §

                   1345.01(D) because the account defendant was attempted to collect concerned

                   an Auto/Credit card that was used for plaintiff's personal and household use.

              7.   Defendant, R. A. Rogers. Inc. "Rogers" is engaged in the business of debt

                   collection in the State of Ohio, and by its admission regularly collects debts due

                   to others. Defendants are debt collectors within the meaning of the FDCPA, as

                   defined at 15 U.S.C. § 1692a(6) and regularly identifies itself as a debt collector in

                   correspondence with debtors.

              8.   Defendant identified itself as a debt collector in communications. It addressed to

                   plaintiff., Defendant also identifies itself as a "Collection Consultant" in

                   correspondence it sends to debtors.

              9.   In the case at bar Defendant sought to collects debts plaintiff allegedly owed to,

                   FaithUnited Community Credit Union a third-party who is not a party to this suit

              10. The debt that is the subject of this Complaint is a "consumer debt" as defined by

                   FDCPA 15 U.S.C. §1692a(4) inasmuch as the debt was incurred by plaintiff to

                   purchase personal property and not property used in any business conducted by

                   Plaintiff and a "consumer transaction" as defined ORC § 1345.01(A)

              11. Defendant was the agent, servant, representative and/or employee of Faith

                   United Credit Union and was acting within the course and scope of such agency

                   or employment. The exact terms and conditions of the agency, representation, or




Electronically Filed 09/04/2020 19:10 / / CV 20 936899 / Confirmation Nbr. 2066642 / CLAJB
             Case: 1:20-cv-02306-PAB
                employment  relationshipsDoc
                                          are #: 1-1 Filed:
                                              unknown        10/12/20
                                                        to Plaintiff, but 4when
                                                                            of 7.the
                                                                                  PageID   #: 7
                                                                                     information


                  is ascertained, leave of court will be sought to insert the allegations.




                                                   Factual Allegations

                                     COUNT I-FDCPA-15 U.S.C. § 1692g et seq

              12. Plaintiff incorporates the above paragraphs by reference.

              13. Defendants' actions taken in connection with the collection of the alleged debt,

                  detailed above, were all taken within the last year and violated the FDCPA.

              14. On July 10, 2020. Defendant mailed plaintiff a demand for payment of a balance

                  of $10,122.90 Plaintiff allegedly owed to Faith Community Credit.


              15. On July 21, 2020. Plaintiff in response to defendant's letter of July 21, and

                  pursuant to The Fair Debt Collection Practices Act 15 CISC 1692g notified

                  defendant that the claim was disputed and requested validation of that claim.

              16. Plaintiff's notice of dispute and request for validation was sent by certified mail

                  to defendant. On July 28, 2020. Plaintiff's certified mail was delivered to

                  defendant at. it's business address.

              17. After receipt of plaintiff's notice of dispute, but before the expiration of 30 days

                  after receipt of the notice of dispute, defendant continued with collection actions

                  contrary to the requirements of 15 USC 1692g.

              18. Among other things, defendant continued to report derogatory information

                  regarding plaintiff to national credit reporting agencies such as Equifax.




Electronically Filed 09/04/2020 19:10 / / CV 20 936899 / Confirmation Nbr. 2066642 / CLAJB
             Case:
             19. As 1:20-cv-02306-PAB       Docinformation
                    a result of this derogatory #: 1-1 Filed:   10/12/20
                                                           plaintiffs, credit5score
                                                                               of 7.was
                                                                                     PageID  #: 8by
                                                                                        reduced

                  95 points and as such constituted a significant impairment of plaintiff's credit.

                  This action was taken during a time when defendant was prohibited from

                  attempting to collect an unverified debt from plaintiff.



              20. In addition to submitting derogatory information to credit reporting agencies.

                  Defendant continued to o collect this debt by making telephone calls to plaintiff.



              21. These acts violated 15 U.S C. Section 1692g(a)(4). As a result of these violations,

                  plaintiff was injured and suffered actual damages as the result of Defendants'

                  actions, including financial loss and emotional distress in the form of

                  nervousness, loss of sleep, worry, feelings of helplessness, and hopelessness, and

                  anxiety, inter alia. Plaintiff prays for his costs and reasonable attorney fees under

                  15 U.S.C. 1692k(a)(3); and such other or further relief as the Court deems proper




                                                    COUNT TWO
           (CONSUMER SALES PRACTICES ACT - OHIO REVISED CODE CHAPTER 1345.01 ET SEG)


              22. Plaintiff realleges and incorporates by reference each of the preceding

                  Paragraphs.

              23. This count arises under CSPA in the ORC §§ 1345.01 et seg.

              24. CSPA prohibits deceptive, unfair, or unconscionable acts or practices in consumer

                  transactions.




Electronically Filed 09/04/2020 19:10 / / CV 20 936899 / Confirmation Nbr. 2066642 / CLAJB
             Case:  1:20-cv-02306-PAB
             25. Plaintiff                  Doc
                           may bring a private    #: 1-1
                                               cause       Filed:under
                                                      of action    10/12/20  6 of 7.
                                                                       CSPA under    PageID
                                                                                  Ohio Revised#:Code
                                                                                                 9

                  § 1345.09(D).

              26. Plaintiff is a consumer as defined by ORC Chapter 1345.11

              27. Defendant is a debt collector as that term is defined in ORC Chapter § 1345.

              28. Defendant's conduct to collect this debt was abusive, harassing, deceptive, and

                  unconscionable sales practice, which violated O.R.C. § 1345 et seq. Defendant

                  violated CSPA. Defendant's violations include, but are not limited to:



                           a.       Engaging in conduct the natural consequence of
                                    which is to harass, oppress or abuse Plaintiff;
                           b.       Giving Plaintiff the impression that Defendant would
                                    take action it could not legally take;
                           c.       Engaging in conduct which had the purpose and effect
                                    of disgracing Plaintiff; and
                           d.       Failing to include consumer warnings in
                                    communications with Plaintiff.

              29. Because of the above violations of CSPA, the Defendant is liable to Plaintiff for

                  Fifty Thousand Dollars ($ 50,000.00) or such other amount as shall be proved.


              30. Defendants' unfair business practices in violation of the Ohio Consumer Sales

                  Practices Act entitles Plaintiffs to damages, treble damages, and reasonable

                  attorney fees and costs under the statute.


                   35. WHEREFORE, Plaintiff, respectfully requests that judgment be
         entered against the defendant:

                   I.      For the damage alleged in the First Count:


                    A. A declaratory judgment that Defendant violated the FDCPA;
                    B. Actual Damages in the amount $ 50,000.00 or a greater amount proved at
                       trial;
                    C. Statutory damages under 15 U.S.C §1692K;
                    D. Costs and reasonable Attorney's fees; and




Electronically Filed 09/04/2020 19:10 / / CV 20 936899 / Confirmation Nbr. 2066642 / CLAJB
            Case:E.
                  1:20-cv-02306-PAB      Doc #: relief
                     For such other and further  1-1 asFiled:  10/12/20
                                                          the Court      7 of 7.
                                                                    may deem  justPageID  #: 10
                                                                                   and proper.


          II.       For the damage alleged in the Second Count:

                    A. Actual damages for Fifty Thousand Dollars ($50, 000) or such
                        other amount proved at trial;
                    B. Three times actual damage;
                    C. One Hundred Fifty Thousand Dollars ($ 150,000) orTwo Hundred Dollars
                       ($200) for each unlawful act proved at trial, which every is greater under
                       RC 1345.09(B);
                    D. A declaratory judgment that Defendants' practices complained of are
                       unfair, deceptive, and unconscionable sales practices;
                    E. An injunction against continuation of these practices by
                       Defendant under RC Sec. 1345.09(D);
                    F. Costs and reasonable attorney's fees under RC 1345.09(F)(2);
                    G. Punitive damages for Five Hundred Thousand Dollars ($ 500,000); and
                    H. Such other relief as may be just and proper under the applicable statutes.

                                                              Respectfully submitted,



                                                              /s/ Darryl E. Pittman

                                                               Darryl E. Pittman (0034194)
                                                               Pittman Law Group
                                                               2490 Lee Blvd, Suite 115
                                                              Cleveland Ohio 44118
                                                              (216) 291-1005 (216) 382-8512
                                                              Bdiefe@gmail.com




Electronically Filed 09/04/2020 19:10 / / CV 20 936899 / Confirmation Nbr. 2066642 / CLAJB
